Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the statement on Form 10KSB of Western Sierra Mining Corp. of our report dated October 15, 2008 on our audit of the financial statements of Western Sierra Mining Corp. as of December 31, 2006 and 2005, and the related statements of operations, stockholders equity and cash flows for the years ended December 31, 2006, 2005 and from inception on February 25, 2003 through December 31, 2006, and the reference to us under the caption Experts. /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada October 20, 2008 2675 S. Jones Blvd. Suite 109, Las Vegas, NV 89146 (702)253-7499 Fax (702)253-7501 1
